 

Exhibit 10.3

 

Execution version

AMENDMENT NO. 1 TO

AMENDED AND RESTATED AREA OF MUTUAL INTEREST

AND MIDSTREAM EXCLUSIVITY AGREEMENT

This Amendment No. 1 to Amended and Restated Area of Mutual Interest and
Midstream Exclusivity Agreement, dated as of May 20, 2015 (this “Amendment”), is
entered into by and among PennTex NLA Holdings, LLC, a Delaware limited
liability company (“PTX”), MRD WHR LA Midstream LLC, a Delaware limited
liability company (“MRD”), MRD Operating LLC, a Delaware limited liability
company (“MRD Operating”), and PennTex North Louisiana, LLC, a Delaware limited
liability company (“JV”). PTX, MRD, MRD Operating and JV are each referred to
herein as a “Party,” and collectively as, the “Parties.” Defined terms used but
not defined herein have the meaning given to them in the Agreement (as defined
below).

WHEREAS, the Parties entered into that certain Amended and Restated Area of
Mutual Interest and Midstream Exclusivity Agreement, dated as of April 14, 2015
(the “Agreement”), in order to (i) establish an area of mutual interest covering
the lands lying within the AMI and (ii) grant certain exclusivity rights to
provide Midstream Services for Hydrocarbons produced by MRD Operating from AMI
Interests; and

WHEREAS, the Parties desire to amend the Agreement in accordance with Section
II.F(xiv) thereof as set forth herein.

NOW THEREFORE, in consideration of the premises of this Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

1. Amendment and Restatement of Section II.B(iv). Section II.B(iv) of the
Agreement is hereby amended and restated in its entirety as follows:

“(iv) If MRD Operating dedicates Hydrocarbons produced from AMI Interests to JV
for the provision of Midstream Services, the provision of such Midstream
Services requires Other Operations and JV proposes to proceed with such Other
Operations, then JV shall prepare, in good faith, a budget setting forth the
projected capital expenditures associated with such Other Operations, and MRD
Operating and JV shall, in good faith, attempt to agree on the commercial terms
for such Other Operations based on such projected capital expenditures budget.
For the avoidance of doubt, such use of good faith efforts shall include good
faith efforts to agree on terms that are “market,” meaning commonly accepted
between parties for similar projects. If MRD Operating and JV agree on the
commercial terms and enter into a definitive agreement with respect to such
commercial terms, JV shall proceed with the Other Operations. Notwithstanding
anything in this Agreement to the contrary, if JV proceeds with the construction
of facilities pursuant to this Section II.B(iv) and if such facilities are not
available at the time MRD Operating is ready to deliver Hydrocarbons to such
facilities, then JV’s exclusive rights to provide the Midstream Services
applicable to such Other Operations, and in the Hydrocarbons attributable
thereto, shall be automatically released, on a temporary basis, from the
dedication herein without any further action on any Person’s part, until such
time as such facilities are available.”

2. Amendment and Restatement of Section II.B(v). Section II.B(v) of the
Agreement is hereby amended and restated in its entirety as follows:

“(v) If (x) MRD Operating dedicates Hydrocarbons produced from AMI Interests to
JV for the provision of Midstream Services, (y) the provision of such Midstream
Services requires Other Operations, and (z) JV does not elect to proceed with
such Other Operations, then JV’s exclusive rights to provide such Midstream
Services, and in the Hydrocarbons attributable thereto, shall be automatically
released from the dedication herein without any further action on any Person’s
part. If JV does not provide MRD Operating a budget for Other Operations in
accordance with Section II.B(iv) within sixty (60) days of MRD Operating’s
request for such Other Operations, JV shall be deemed to have elected to not
proceed with such Other Operations.”

3. Amendment and Restatement of Section II.B(vi). Section II.B(vi) of the
Agreement is hereby amended and restated in its entirety as follows:

“(vi) [reserved].”

 

 

 

--------------------------------------------------------------------------------

 

4. Amendment and Restatement of Section II.C. Section II.C of the Agreement is
hereby amended and restated in its entirety as follows with respect to the
period from and after the date of this Amendment:

“(C) Exclusivitv Regarding the Provision of Midstream Services. MRD Operating
and PTX, and each of their respective Subsidiaries, shall not invest in, provide
services to, receive any consideration in respect of, or otherwise engage in,
contract for, or conduct any Midstream Services in the AMI, except (i) Other
Operations by and through JV or any of its Subsidiaries in accordance with
Section II.B(iv) and Section II.B(v) hereof, (ii) as provided in the Pipeline
Agreements or this Agreement and (iii) any agreement executed by MRD Operating
after the Effective Date for the provision of Midstream Services on an
interruptible and/or uncommitted basis for Hydrocarbons released from the
dedication of this Agreement in accordance with Section II.B or pursuant to one
or more Pipeline Agreements.”

5. Governing Law. This Amendment shall be govered, interpreted and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions thereof.

6. Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.

7. Integration with Agreement. This Amendment shall be and hereby is
incorporated into and forms a part of the Agreement. Except as expressly
provided herein, all terms and conditions of the Agreement shall remain in full
force and effect.

[signature page follows]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has duly executed this Amendment as of
the date first written above.

 

 

PennTex NLA Holdings, LLC

 

 

 

 

 

By:

  

/s/ Robert O. Bond

 

Name:

 

Robert O. Bond

 

Title:

 

Chief Operating Officer

 

 

MRD WHR LA Midstream LLC

 

 

 

 

 

By:

  

/s/ Kyle N. Roane

 

Name:

 

Kyle N. Roane

 

Title:

 

Manager

 

 

MRD Operating LLC

 

 

 

 

 

By:

  

Memorial Resource Development Corp.,
its sole member

 

 

 

 

 

By:

 

/s/ Kyle N. Roane

 

Name:

 

Kyle N. Roane

 

Title:

 

Senior Vice President

 

 

PennTex North Louisiana, LLC

 

 

 

 

 

By:

  

/s/ Robert O. Bond

 

Name:

 

Robert O. Bond

 

Title:

 

Chief Operating Officer

 

[Signature Page to Amendment No. 1 to Amended and Restated AMI and Exclusivity
Agreement]